Title: To James Madison from James Simpson, 14 June 1802 (Abstract)
From: Simpson, James
To: Madison, James


14 June 1802, Tangier. No. 41. Presumes that no. 40 [5 June 1802], which was forwarded to Gibraltar on 10 June, is still there and that “this will go from thence with it.” On 13 June the governor informed him that “since Passports could not be granted for the two Cargoes Wheat he wished to send to Tripoly, His Majesty had directed the Vessels should go to Tunis; which I was happy to hear, as by that means we get rid of what threatened to be a very unpleasant piece of busyness.” At the governor’s request, wrote the emperor to explain again “the powerfull motives why I could not sanction Vessels going to Tripoly, but that I was ready to grant the usual Certificates for those His Majesty might direct to be laden with Cargoes his property, for Tunis.” The Swedish consul’s secretary has been permitted to stay and raise his country’s flag as usual until further notice. A shipment of brass cannon, mortars, fieldpieces, and ammunition was “landed at this Port from Gibraltar for His Majestys Service.… It is presumed these are a Present from the British Government.”
 

   
   RC (DNA: RG 59, CD, Tangier, vol. 1). 2 pp. Jefferson communicated an extract to Congress with his annual message on 15 Dec. 1802 (printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:468).



   
   A full transcription of this document has been added to the digital edition.

